Citation Nr: 0917381	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision, which denied the 
Veteran's claim for TDIU. 


FINDING OF FACT

The Veteran failed, without good cause, to report for April 
2007 and November 2007 VA examinations, which were deemed to 
be necessary to make a determination on whether his service-
connected disabilities render him incapable of securing and 
maintaining substantially gainful employment.  


CONCLUSION OF LAW
 
Because of his failure, without good cause, to report for his 
scheduled VA examinations needed to decide his appeal, the 
Veteran's TDIU claim must be denied as a matter of law. 
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.655(b) (2008); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

In this case, VCAA notice is not required because the issue 
presented must be decided on a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

As will be discussed in greater detail, the Veteran in this 
case failed to report for VA examinations scheduled in April 
2007 and November 2007 VA examinations.  In light of the 
Veteran's failure to cooperate with VA's attempts to generate 
evidence necessary to adjudicate the claim, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist.  38 C.F.R. § 3.655.  In this regard, the Board 
notes that the June 2007 rating decision and December 2007 
Statement of the Case but noted that the Veteran had failed 
to report for his scheduled VA examinations, and that a VA 
examination was "required to ascertain the symptomatology 
attributable" to his service connected and non-service 
connected disabilities.  The RO stated that the information 
from the examinations was needed to properly consider his 
claim, and "[i]f you are now able to report for a VA 
examination please notify our office and it will be promptly 
scheduled."  The Board therefore finds that the Veteran and 
his attorney were provided more than sufficient notice of the 
importance of appearing for a VA examination.

II.	TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is service connected for adjustment disorder with 
depressed mood associated with tinnitus, rated as 50 percent 
disabling, diabetes mellitus, rated as 20 percent disabling, 
tinnitus, rated as 10 percent disabling, bilateral lower 
extremity peripheral neuropathy associated with diabetes 
mellitus, rated as 10 percent disabling, respectively, 
erectile dysfunction, rated as 0 percent disabling, bilateral 
upper extremity peripheral neuropathy associated with 
diabetes mellitus, rated as 0 percent disabling, and 
bilateral hearing loss, rated as 0 percent disabling as 
discussed above.  The Veteran's combined rating is 70 percent 
as of June 2006.  38 C.F.R. § 4.25.  The Veteran meets the 
schedular criteria listed in 4.16(a).

However, for the Veteran to prevail on his claim for TDIU, 
the record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
evaluating a Veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non-service connected 
disabilities.  38 C.F.R. § 3.341, 4.16, 4.19.  

As provided above, the Board must determine whether competent 
medical evidence of record shows that the Veteran's service-
connected disabilities alone preclude him from engaging in 
substantially gainful employment.  VA may not reject a claim 
for entitlement to TDIU without producing evidence, as 
distinguished from mere conjecture, that the Veteran's 
service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beatty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
Veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297.  

The record contains private psychological evaluations dated 
in May 2005, March 2006, and July 2007.  During the May 2006 
evaluation, the examiner found that the Veteran was at high 
risk for gainful employment based on the confusion in 
carrying out external direction, his inability to control his 
emotions, and his vulnerability to criticism.  The examiner 
indicated that while these symptoms may be associated with 
his adjustment disorder, the extent and severity of the 
symptoms indicated that they may be associated with a major 
depressive disorder.  In March 2007, the examiner diagnosed 
the Veteran with adjustment disorder AND major depression, 
opined that the Veteran was unemployable due to both 
disabilities, and stated that they manifested in an inability 
to follow instruction, control his emotions, work with other 
individuals or socially adapt to new settings.  In July 2007, 
the examiner also opined that the Veteran's inability to 
maintain gainful employment was due, at least in part, to his 
major depressive disorder.  While Veteran's adjustment 
disorder is service connected, his diagnosed depressive 
disorder is not service connected.  A TDIU claim may not be 
based on nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341(a), 4.19; see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  There are no further records indicating that his 
service-connected disabilities render him unemployable.  

Because there was insufficient evidence to determine whether 
the Veteran's service-connected disabilities rendered him 
incapable of securing and maintaining substantially gainful 
employment, the RO scheduled the Veteran for a general VA 
examination and a mental disorders examination in April 2007.  
The record indicates that a notification letter was sent to 
the Veteran's last known address.  However, the Veteran 
failed to report to the scheduled examinations.  Neither he 
nor his representative contends that he did not receive 
notice of the date, time and location of the scheduled VA 
examinations.  There is no indication that the notification 
letter was returned by the U.S. Postal Service as 
undeliverable, or that the Veteran did not receive notice of 
his scheduled examination.  He failed to show good cause why 
he failed to report to his examination 

The RO again scheduled a general VA examination as well as a 
psychological examination in November 2007 to again determine 
whether his service-connected disabilities affected his 
ability to maintain gainful employment.  The record indicates 
that a notification letter was sent to the Veteran's last 
known address.  However, the Veteran again failed to report 
to the scheduled examinations.  Again, neither he nor his 
representative contends that he did not receive notice of the 
date, time, and location of the scheduled examinations.  
There is also no indication that the notification letter was 
returned by the U.S. Postal Service as undeliverable, or that 
the Veteran did not receive notice of his scheduled 
examination.  He again failed to show good cause for his 
failure to report.  

Further still, the December 2007 statement of the case (SOC) 
provides that the Veteran failed to report to the scheduled 
VA examinations in April 2007 and November 2007.  Despite 
this notice of a failure to report, the Veteran and his 
representative provided no reason for the Veteran's failure 
to report to his examination.  

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested. Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations. 38 C.F.R. §§ 
3.326, 3.327(a) (2008).

Further, as the Court has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further responses from the Veteran.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Of equal or greater significance, VA regulation provides that 
when a claimant fails to report, without good cause, for an 
examination scheduled in conjunction with a claim for an 
increase in a service-connected disability rating, the claim 
shall be denied.  38 C.F.R. § 3.655(b)(emphasis added).  Good 
cause includes, but is not limited to, illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. Id.  Further, a TDIU claim is akin to a claim 
for an increased rating, as the effective date rules for 
increased compensation apply to a TDIU claim.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris v. 
West, 12 Vet. App. 423, 420 (1999); VAOPGCPREC 12-2001 (July 
6, 2001). 

The Veteran failed to report for his VA examinations 
scheduled for April 2007 and November 2007 in connection with 
his claim for a TDIU.  The Veteran has not provided any good 
cause or explanation for his failure to report for his 
compensation examinations to obtain these necessary medical 
opinions.  Therefore, in accordance with VA regulation, his 
claim for a TDIU must be summarily denied.  See 38 C.F.R. 
§ 3.655(b)(using "shall" to denote automatic, 
nondiscretionary, summary denial of the claim).

The VA examinations were needed to fairly decide the TDIU 
claim, in part, because the psychosocial evaluations 
indicated that the Veteran was unemployable not only due to 
his service-connected adjustment disorder but a nonservice-
connected major depressive disorder, which, as indicated in 
38 C.F.R. §§ 3.341(a), 4.19 and Van Hoose, supra, cannot be 
used as a basis for receiving a TDIU.  His failure to report 
for his VA examinations is fatal to his claim because the 
evidence currently of record simply does not show he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, alone.  See 
Faust v. West, 13 Vet. App. 342 (2000).   
 
Since, it remains indeterminate whether the Veteran's 
service-connected disabilities solely render him 
unemployable, his TDIU claim must be summarily denied under 
38 C.F.R. § 3.655(b) because of his failure, without good 
cause, to report for his scheduled VA compensation 
examinations for a medical opinion needed to make this 
dispositive determination. 


ORDER

The claim for TDIU is denied.  



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


